DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on April 20, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 9,471,604 and 10,528,615 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Therefore, the double patenting rejections of claims 1-20 have been withdrawn.
Applicant’s amendment filed on April 20, 2021 has been entered and made of record.
Applicant’s amendment and response filed on April 20, 2021 overcome the rejection of claims 15-20 under 35 USC 101.  Therefore, such rejection has been withdrawn herein.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 as a representative claim, the cited prior art does not teach or suggest claim limitations that of “causing presentation, at a client machine, of a first plurality of images and a first selectable button that is presented in conjunction with a first image from among the first plurality of images; receiving first user input indicative of a selection of the first selectable button; in response to receiving the first user input indicative of the selection of the first selectable button, causing presentation, at the client machine, of a second plurality of images that are similar to the first image and a second selectable button that is presented in conjunction with a second image from among the second plurality of images; receiving second user input indicative of a selection of the second selectable button; and in response to receiving the second 
Claims 2-7 depend on claim 1.  Therefore, these claims are also allowed for the same reasons as above.
Regarding claim 8, it is noted that this claim recites similar claim limitations called for in the counterpart claim 1.  Therefore, claim 8 is also allowed for the same reasons as above.
Claims 9-14 depend on claim 8.  Therefore, these claims are also allowed for the same reasons as above.
Regarding claim 15, it is noted that this claim recites similar claim limitations called for in the counterpart claim 1.  Therefore, claim 15 is also allowed for the same reasons as above.
Claims 16-20 depend on claim 15.  Therefore, these claims are also allowed for the same reasons as above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
4/2021

/Duy M Dang/
Primary Examiner, Art Unit 2667